DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: METHODS AND APPARATUS FOR RESOURCE ALLOCATION.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
	None of the instant claims invoke U.S.C. 112(f).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11, 16-20, 22-24, 26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Publication No. 2016/0338094 A1 to Faurie et al. (“Faurie”) [provided by Applicant].

As to claim 1, Faurie discloses a method for resource allocation (see title), comprising:  transmitting, by a first terminal device, a request message to a network device, wherein the request message comprising at least one of: capability information ( fig. 12, extended resource allocation request 8 based on capability 4a), aggregated transmission indication information (para. 0096, sidelink BSR may include aggregated buffer side of the sidelink resources required by multiple UEs), mixed carrier request information and shared resource pool information (para. 0025, one or more resource pools, i.e. any request pertains to the pool(s) having a mixture of resources); the capability information is used for indicating that the first terminal device supports use of multiple carriers (fig. 12, extended resource allocation request 8 based on capability 4a, eventually used to relay data over sidelink and also uplink and downlink 11s, 11u, 14), the aggregated transmission indication information is used for the first terminal device to request for use of the multiple carriers (fig. 12, para. 0096, sidelink BSR eventually used to relay data over sidelink and also uplink and downlink, 11s, 11u, 14), the mixed carrier request information is used for requesting the network device to allocate the multiple carriers to the first terminal device, the shared resource pool information is used for indicating a shared resource pool corresponding to a dedicated carrier of the first terminal device (para. [0096], the first UE sends a sidelink resource request to the base station, which corresponds to the mixed carrier request information; para. 0025, one or 
 the multiple carriers have at least two types and the multiple carriers comprise a mixed carrier and the dedicated carrier, the mixed carrier being configured for an Uplink (UL), a Downlink (DL) and a Sidelink (SL), the dedicated carrier being configured for an SL only, and the SL representing data transmission between different terminal devices (para. [0032], the first UE communicates with the base station via uplink and downlink, while the first and the second UEs communicate using D2D transmission over a sidelink; fig. 12, relay UE receives resource allocation request, and after allocation, communication on sidelink and Uu (UL) and downlink occurs); 
receiving, by the first terminal device, resource configuration information transmitted by the network device according to the request message, wherein the resource configuration information is used for indicating a first transmission resource allocated to the first terminal device by the network device and the first transmission resource comprises a resource on the mixed carrier (para. [0096], At step 7u, the base station sends the sidelink allocation information to the first UE.  In some cases, the sidelink allocation information may be a sidelink resource grant. In some cases, the sidelink allocation information may be a resource allocation for D2D transmission);
 	determining, by the first terminal device, a second transmission resource based on the first transmission resource (para. [0072], the first UE may select a resource from a pool of resources for the sidelink transmission, i.e. based on them being part of the pool); and  

As to claim 2, Faurie further discloses the method of claim 1, wherein the request message comprises the shared resource pool information and a first valid time, and the first valid time is for indicating a valid time of the shared resource pool (para. 0107, a second UE may indicate its support of the extended period to the first UE. This capability may be provided during the connection establishment phase to the first UE or may be indicated implicitly or explicitly in the resource request; para. 0025, the UE may select the resource from one or more resource pools).

As to claim 3, Faurie further discloses the method of claim 1, wherein the resource configuration information comprises a second valid time, and the second valid time is for indicating a valid time of the first transmission resource (para. 0107, a second UE may indicate its support of the extended period to the first UE. This capability may be provided during the connection establishment phase to the first UE or may be indicated implicitly or explicitly in the resource request; para. 0025, the UE may select the resource from one or more resource pools; Note that the term “second” is arbitrary and any valid time reads on this).



As to claim 5, Faurie further discloses the method of claim 1, wherein the first transmission resource does not overlap with a resource in the shared resource pool in a time domain (para. 0099, the first UE and the second UEs are configured with non-overlapping SC pool subsets).

As to claim 7, Faurie further discloses the method of claim 1, wherein determining, by the first terminal device, the second transmission resource based on the first transmission resource comprises: determining, by the first terminal device, the second transmission resource from the first transmission resource (para. [0072], the first UE may select a resource from a pool of resources for the sidelink transmission).

As to claim 8, Faurie further discloses the method of claim 1, wherein determining, by the first terminal device, the second transmission resource based on the first transmission resource comprises: determining, by the first terminal device, the second transmission resource based on the first transmission resource and according to a preset rule, wherein the preset rule comprises at least one of: a Channel Busy Ratio (CBR) result, priority of a service between the first terminal device and the second terminal device (para. 0043, priority), and a capability of the first terminal device in simultaneous transmission of the multiple carriers (para. 0140, the first UE determines a 

As to claim 9, Faurie further discloses the method of claim 1, further comprising: receiving, by the first terminal device, data transmitted by a third terminal device using a third transmission resource, the third transmission resource comprising the mixed carrier (para. 0070, the resource allocation configuration may be transmitted in a one-to-many transmission between the relay UE and multiple remote UEs; Note that the term “third” is arbitrary and any terminal device/transmission resource technically reads on this).
As to claim 11, see similar rejection to claim 1, claim 11 is from the perspective of the receiving device of claim 1.
As to claim 16, Faurie discloses a terminal device (fig. 18), comprising: a processor (fig. 18, 1802); and a transceiver capable of being connected with the processor (fig. 18, 1806); wherein the processor is configured to: 
control the transceiver to transmit a request message to a network device, wherein the request message comprises at least one of: capability information ( fig. 12, extended resource allocation request 8 based on capability 4a), aggregated transmission indication information para. 0096, sidelink BSR may include aggregated buffer side of the sidelink resources required by multiple UEs), mixed carrier request information and shared resource pool information (para. 0025, one or more resource pools, i.e. any request pertains to the pool(s) having a mixture of resources), the 
the multiple carriers have at least two types and the multiple carriers comprise a mixed carrier and the dedicated carrier, the mixed carrier being configured for an Uplink (UL), a Downlink (DL) and a Sidelink (SL), the dedicated carrier being configured for the SL only, and the SL representing data transmission between different terminal devices (para. [0032], the first UE communicates with the base station via uplink and downlink, while the first and the second UEs communicate using D2D transmission over a sidelink; fig. 12, relay UE receives resource allocation request, and after allocation, communication on sidelink and Uu (UL) and downlink occurs); 
control the transceiver to receive resource configuration information transmitted by the network device according to the request message, wherein the resource 
determine a second transmission resource based on the first transmission resource (para. [0072], the first UE may select a resource from a pool of resources for the sidelink transmission, i.e. based on them being part of the pool); and 
control the transceiver to transmit data to a second terminal device through the second transmission resource  (para. [0096], the first UE sends a resource allocation grant to the second UE. The resource allocation grant indicates the resource for the sidelink transmission based on the sidelink allocation information received from the base station at step 7u).
As to claims 17-20, 22-24, see similar rejections to claims 2-5, 7-9, respectively.
As to claim 26, Faurie further discloses a network device, comprising a processor and a transceiver capable of being controlled by the processor for information transmission, wherein the processor is configured to implement the operations of the method of claim 11 (see fig. 18).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 6, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication No. 2016/0338094 A1 to Faurie et al. (“Faurie”) [provided by Applicant] in view of U.S. Publication No. 2020/0169990 A1 to Takeda et al. (“Takeda”).
As to claim 6, Faurie does not expressly disclose the method of claim 1, wherein, when transmission power of the first terminal device is larger than or equal to preset power, multiple carriers in the second transmission resource overlap in a time domain, or when the transmission power of the first terminal device is lower than the preset power, the multiple carriers in the second transmission resource do not overlap in the time domain.

Prior to the effective filing date of invention, it would have been obvious to a
person of ordinary skill in the art to incorporate the overlap of Takeda into the invention of Faurie. The suggestion/motivation would have been to have a user terminal and radio communication method in next-generation mobile communication systems (Takeda, para. 0001). Including the overlap of Takeda into the invention of Faurie was within the ordinary ability of one of ordinary skill in the art based on the teachings of Faurie.
As to claim 21, see similar rejection to claim 6.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR J GHOWRWAL whose telephone number is (571)270-5691. The examiner can normally be reached M-F 9:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on 571- 272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/OMAR J GHOWRWAL/           Primary Examiner, Art Unit 2463